Title: Abigail Adams to Winslow Warren, 19 May 1780
From: Adams, Abigail
To: Warren, Winslow




May 19 1780


From the Friendship with which I have long been honourd by your Mamma, and the personal knowledge of the amiable disposition of her Son, I am led to the freedom of addressing him upon his quitting his Native land, and joining my wishes with those of his other Friends that his voyage may be fortunate and safe, and that as he becomes acquainted with other Countries he may do credit to his own, which unfortunately for America, has not been the case with many who have visited France.
The watchfull care of tender parents and the distinguished abilities of his most Excellent Mamma renders every admonition from every other pen unnecessary. Yet her anxiety for the future welfare of her Son and partiality for her Friend led her to obtain a promise from her that she would write him a few lines, e’er he embarked. He will not I hope consider what is written in the Spirit of Friendship as intruded upon him, nor take it amiss if I intimate to him that he has many excitements to do honour to his Country.
The Merrit and example of his parents are an inheritance to him, but an inheritance upon which he cannot subsist unless he transplants into his own life those virtues which distinguish them.
The two most important Lessons in life for a young person to acquire, is a knowledge of themselves, and of the connections they form. As the latter determines and establishes the character, too much attention cannot be paid to this important matter. Who can touch pitch and not be defiled? Tho Merrit alone seldom obtains the distintion that is its due, yet when united with a knowledge of the world and those Graces which happily for Mr. Warren he has not now to ac­quire, they will not fail obtaining favour with every character whose acquaintance he would be ambitious to cultivate. May I add that those very accomplishments which ensure him the Esteem of the good and Worthy, expose him to the snares, and machinations of different characters, and that he is entering a world where every thing is sacrificed by the greater part of it, to ambition, to Interest and to the passions. This tho an unpromiseing picture is the Idea that must possess him, in order to avoid falling into the snares which continually await the unguarded and unsuspecting to whom vice frequently makes her approaches in the Form and appearence of Innocent amusements—a well-bred compliance with received customs, and a Liberty which must be allowed in order to please.
The Humane mind is easily intoxicated with pleasure and the purest Manners soon sullied. Virtue may come by degrees to be thought too severe, and an Enemy when it opposes the ruling passion —a Matter of mere decency, a politick phantom, a popular prejudice which ought to be shaken of. Thus the infatuated understanding leads the Heart astray till it fall a prey to crimes of the deepest dye.—May I ask if the Manners of the present day are not a proof of these assertions? but

“Thy tender age that Loves instructions voice
Promise thee Generous, patient, brave and wise
And Manhood shall confirm thy glorious choice
Whilst expectation waits to see thee rise.”

That you may rise to honour and to Fame, the ornament of your Country and the blessing of your parents is the ardent wish of your Friend & Humble Servant,

A A

